MacKINNON, Senior Circuit Judge
(dissenting):
Section 189(a) of the Atomic Energy Act provides for hearings on the granting of licenses,1 but the Act delegates to the Nuclear Regulatory Commission (NRC) the responsibility to determine the substantive requirements for licenses. Thus, the scope of Section 189(a) hearings are necessarily *16determined by the substantive requirements that the Commission’s regulations provide are to be considered in connection with any particular license.
Pursuant to Congress’ delegation of licensing authority to the NRC, the Commission has by regulation required the preparation of emergency response plans, onsite and offsite, for nuclear power reactors. As petitioner and respondent are agreed, these plans will unquestionably be subject to the Section 189(a) hearing requirement. In my view, the majority errs, however, in going further, to require substantially broader hearings. Misapplying Section 189(a), the majority decision effectively expands the substantive scope of operating license hearings, by forcing inclusion of review of the emergency exercises that the NRC requires later on as part of the final testing process. The ultimate effect of this Court’s decision is to intrude upon the Commission’s exclusive authority to define the substantive requirements for an operating license.
Under the NRC’s rules, prior to issuance of a full power operating license, emergency plans must be developed, subject on request to a public hearing, and emergency exercises must be conducted later in such a manner as to demonstrate the adequacy of both onsite and offsite emergency plans. The regulatory amendments here in question leave unchanged much of the Commission’s basic approach to emergency preparedness. The instant rulemaking does, however, accomplish several changes. First, the rule significantly revises the substance of the basic finding that the NRC must make as to emergency preparedness. Under the new rule, the NRC’s required finding is essentially predictive in nature:
[N]o operating license for a nuclear power reactor will be issued unless a finding is made by NRC that there is reasonable assurance that adequate protective measures can and will be taken in the event of a radiological emergency.
10 C.F.R. § 50.47(a)(1) (1983); 47 Fed.Reg. 30232, 30235 (July 13, 1982) (emphasis added); see 47 Fed.Reg. at 30233 (NRC’s discussion of final rule, describing “predictive finding”).2 Second, the Commission provides that low power licenses require only adequate onsite emergency plans; no off-site showing is required for fuel loading and low power operation. See 10 C.F.R. § 50.47(d); 47 Fed.Reg. at 30232-33.3 Finally, the regulation makes it clear that only the plans for onsite and offsite emergency responses are subject to Section 189(a) hearing requirements. See 10 C.F.R. § 50.47(a)(2); 47 Fed.Reg. at 30233. Thus, just as for the final inspection and pre-operational testing of the plant, no initial hearing rights attach to review of the results of required emergency exercises. The initial formal hearings concerning licensing authorization will not embrace the exercise or final testing results, although the Commission may in its discretion allow for such an expansion of hearings after exercises have been conducted. Beyond this possibility, according to the NRC, a *17hearing may. be held only upon a motion by a party to reopen a concluded licensing hearing, or in conjunction with a well-grounded petition under 10 C.F.R. § 2.206 to modify, suspend, or revoke a license. See 47 Fed.Reg. at 30233.
I would uphold this rulemaking. The Commission’s determination that the results of emergency exercises may not be injected into the Section 189(a) licensing hearings is entirely consistent with the predictive nature of the emergency preparedness finding that the NRC has bound itself to make, and does not conflict with the statutory hearing requirement. It is my view that in reviewing the NRC’s rule, we should not apply an overly literal interpretation to Section 189(a), against the basic legislative intent expressed throughout the statute. A statute is to be read in its entirety, and as Judge Learned Hand once observed, “[tjhere is no surer way to misread any document than to read it literally ----” Guiseppi v. Walling, 144 F.2d 608, 624 (2d Cir.1944) (L. Hand, J., concurring). And to this should be added that a sentence of an act should rarely be read literally against the intent that permeates the rest of an act. As we observed concerning the broad congressional intent expressed in the Atomic Energy Act:
Congress ... enact[ed] a regulatory scheme which is virtually unique in the degree to which broad responsibility is reposed in the administering agency, free of close prescription in its charter as to how it shall proceed in achieving the statutory objectives.
Siegel v. Atomic Energy Commission, 400 F.2d 778, 783 (D.C.Cir.1968) (citing Power Reactor Development Co. v. International Union of Electrical, Radio & Machine Workers, 367 U.S. 396, 81 S.Ct. 1529, 6 L.Ed.2d 924 (1961)) (emphasis added). The specific language of Section 189(a) should not be applied contrary to the context of the Act to bring about more than is required by that section or by the statute as a whole.
Mindful of its tremendous safety responsibilities under the Atomic Energy Act, the Commission has been extremely vigilant in requiring and updating very substantial safety measures to deal with the potential of radiological emergencies. The NRC’s existing emergency preparedness regulations are a good example. The Commission, in order to ensure that adequate plans exist to deal with emergencies, both onsite and offsite of nuclear plants, has promulgated sixteen specific standards that emergency response plans must meet.4 Some of *18these standards involve highly technical evaluations and require minute knowledge of the operation of nuclear power plants. There can be no doubt that the NRC, in promulgating these standards, has faithfully carried out its duty to ensure the safety of the public.
The questions before this Court, of course, do not involve all of these standards, but rather revolve around the singular (b)(14) requirement of emergency preparedness exercises. The nub of this case is whether review of the results of these exercises must be included within public hearings under Section 189(a). In essence, the Union of Concerned Scientists is attempting to compel the Commission to change its regulations so that the emergency exercises will be treated as part of a licensing proceeding that may be subjected to a hearing, rather than as part of the final pre-operational testing. Thus, petitioner seeks to inject the results of exercises into the formal hearing process. This effort is inconsistent with the Commission’s substantive determination that the required finding as to emergency preparedness is predictive in nature.
In this rule, the NRC in the exercise of the judgment conferred upon it by the statute, has sought to treat compliance with these exercise requirements on the same basis as it does its pre-operational tests of the plant itself. The two are very similar in nature and go hand-in-hand. The Atomic Energy Act has never been interpreted to require hearings on the results of the final preoperational tests. This interpretation of an Act which was first adopted in 1946, and the subsequent agency practice in an area over which Congressional oversight has been at its zenith, should not be ignored. Hearings inevitably involve considerable delays, which can be extremely costly, especially as the plant nears complete readiness for full power operation, and as all employees necessary to start operations are employed and on duty. The NRC has concluded, quite sensibly in my view, that exercises conducted to test emergency plans, which are coordinated with public participation, would best be conducted *19close to the pre-operational testing of the plant itself.5 They both fit into the same regulatory scheme and require that plant operating personnel be on station.
The NRC’s regulation does not exclude the interested public from participating in the process of developing emergency preparedness. Far from it — the overall procedures set forth by the Commission envision public participation at a number of different stages. First, the public has a role in actually formulating emergency plans, insofar as state and local governments must be involved in generating such plans, in coordination with the planning of the operator. Second, the basic plans for emergency responsiveness at any plant, concerning both onsite and offsite readiness, are subject to full hearings at the request of any interested person at the formal licensing stage. See supra. Third, when the plans are subsequently tested, the public participates in the exercises themselves. Fourth, the Federal Emergency Management Agency (FEMA) participates as an outside expert in the evaluation of the emergency exercises, and thereby has a role in guaranteeing that preparedness is adequate and that serious deficiencies will not be overlooked. See 10 C.F.R. § 50.47(a)(2); 47 Fed.Reg. at 30235-36. Finally, in the event that such deficiencies develop through the results of the exercises, the Commission assures that a previously concluded hearing could be reopened at the request of a party. See 47 Fed.Reg. at 30233. Thus, a hearing is not foreclosed in a proper case.
That this final possibility for reopening of a public hearing poses a somewhat higher entry standard for would-be litigants is not disconcerting. A higher threshold is justified in view of the extensive prior consideration and evaluation of the actual exercises to which emergency plans will have been subjected. Minor complaints should not be encouraged, particularly at this late stage, because of the tremendous delay and the enormous cost that they can occasion — up to two years in cases where the Commission’s decisions are appealed to courts.6 In practice, if petitioners prevail, it will be necessary — unless very substantial delay in the opening of full power operation is to result — to move up the emergency testing exercises, removing them further from the opening of plant operation. In such event, not only would the exercises themselves be less valuable, but this shift would also require preliminary employment of full operating personnel for a longer period, with an attendant substantial increase in the costs of bring*20ing a plant into operation. These are very-serious impracticalities, to. which the NRC has given close attention in choosing an alternative course. The Commission has no mandate to construe its charter statute so as to maximize the delay in its administration. Accordingly, I must dissent from the Court’s decision in this case.

. "In any proceeding under this chapter, for the granting ... of any license ... the Commission shall grant a hearing upon the request of any person whose interest may be affected by the proceeding, and shall admit any such person as a party to such proceeding.” 42 U.S.C. § 2239(a)(1) (1976); 42 U.S.C.A. § 2239(a)(1) (West Supp.1983).


. The language of the prior standard placed a greater emphasis on the actual level of readiness for emergencies:
No operating license for a nuclear power reactor will be issued unless a finding is made by NRC that the state of onsite and offsite emergency preparedness provides reasonable assurance that adequate protective measures can and will be taken in the event of a radiological emergency.
10 C.F.R. § 50.47(a)(1) (superceded); 45 Fed.Reg. 55402, 55409 (Aug. 19, 1980) (emphasis added). This significant change in the relevant substantive standard might obviously have a substantial effect on the scope of Section 189(a) hearings. Yet the majority opinion fails adequately to recognize this change in the nature of the requisite emergency preparedness finding. Much of petitioner's brief is devoted to attacking the factual basis for the Commission’s determinations that a predictive finding is sufficient to fulfill its regulatory responsibilities, and that that predictive finding can be made prior to conduct of exercises. The majority does not directly question the rule’s change in the required substantive finding. In my view, however, the ultimate effect of the majority’s decision is to undermine the Commission’s decision to modify the substance of its licensing requirement as to emergency preparedness.


. Petitioner does not challenge this aspect of the rule amendment. See Brief for Petitioner at 4-5.


. 10 C.F.R. § 50.47(b) provides:
(b) The onsite and, except as provided in paragraph (d) of this section, offsite emergency response plans for nuclear power reactors must meet the following standards: *
(1) Primary responsibilities for emergency response by the nuclear facility licensee and by State and local organizations within the Emergency Planning Zones have been assigned, the emergency responsibilities of the various supporting organizations have been specifically established, and each principal response organization has staff to respond and to augment its initial response on a continuous basis.
(2) On-shift facility licensee responsibilities for emergency response are unambiguously defined, adequate staffing to provide initial facility accident response in key functional areas is maintained at all times, timely augmentation of response capabilities is available and the interfaces among various onsite response activities and offsite support and response activities are specified.
(3) Arrangements for requesting and effectively using assistance resources have been made, arrangements to accommodate State and local staff at the licensee's nearsite Emergency Operations Facility have been made, and other organizations capable of augmenting the planned response have been identified.
(4) A standard emergency classification and action level scheme, the bases of which include facility system and effluent parameters, is in use by the nuclear facility licensee, and State and local response plans call for reliance on information provided by facility licensees for determinations of minimum initial offsite response measures.
(5) Procedures have been established for notification, by the licensee, of State and local response organizations and for notification of emergency personnel by all organizations; the content of initial and followup messages to response organizations and the public has been established; and means to provide early notification and clear instruction to the populace within the plume exposure pathway *18Emergency Planning Zone have been established.
(6) Provisions exist for prompt communications among principal response organizations to emergency personnel and to the public.
(7) Information is made available to the public on a periodic basis on how they will be notified and what their initial actions should be in an emergency (e.g., listening to a local broadcast station and remaining indoors), the principal points of contact with the news media for dissemination of information during an emergency (including the physical location or locations) are established in advance, and procedures for coordinated dissemination of information to the public are established.
(8) Adequate emergency facilities and equipment to support the emergency response are provided and maintained.
(9) Adequate methods, systems, and equipment for assessing and monitoring actual or potential offsite consequences of a radiological emergency condition are in use.
(10) A range of protective actions have been developed for the plume exposure pathway EPZ for emergency workers and the public. Guidelines for the choice of protective actions during an emergency, consistent with Federal guidance, are developed and in place, and protective actions for the ingestion exposure pathway EPZ appropriate to the locale have been developed.
(11) Means for controlling radiological exposures, in an emergency, are established for emergency workers. The means for controlling radiological exposures shall include exposure guidelines consistent with EPA Emergency Worker and Lifesaving Activity Protective Action Guides.
(12) Arrangements are made for medical services for contaminated injured individuals.
(13) General plans for recovery and reentry are developed.
(14) Periodic exercises are (will be) conducted to evaluate major portions of emergency response capabilities, periodic drills are (will be) conducted to develop and maintain key skills, and deficiencies identified as a result of exercises or drills are (will be) corrected.
(15) Radiological emergency response training is provided to those who may be called on to assist in an emergency.
(16) Responsibilities for plan development and review and for distribution of emergency plans are established, and planners are properly trained.
* These standards are addressed by specific criteria in NUREG-0654; FEMA-REP-1 entitled "Criteria for Preparation and Evaluation of Radiological Emergency Response Plans and Preparedness in support of Nuclear Power Plants — for Interim Use and Comment”, January 1980.


. Concerning this point, the majority reads this opinion far too broadly. See Majority Opinion at 1450, n. 24. Contrary to the majority’s suggestions, I would not allow the NRC unbounded authority to replace all hearings with tests and inspections. This opinion is of course limited to the facts of this case, and to the NRC’s particular rulemaking here under review — an administrative action which in my view is an entirely reasonable exercise of the Commission’s broad statutory authority.


. The majority suggests that delays and associated costs may be partly reduced by various methods of expediting hearings. Majority Opinion at 1448-49, n. 21. I am of the firm opinion, however, that this Court’s decision today — notwithstanding the majority’s rather unrealistic reliance on so-called expediting procedures, which are largely untested and unproven — will result in substantial delays and costs. Such judicially-imposed delays are endemic in attempts to bring nuclear power projects into operation. See, e.g., People Against Nuclear Energy v. United States Nuclear Regulatory Comm’n, 678 F.2d 222 (D.C.Cir.1982), rev'd sub. nom. Metropolitan Edison Co. v. People Against Nuclear Energy, 460 U.S. 766, 103 S.Ct. 1556, 75 L.Ed.2d 534 (1983); Porter County Chapter of the Izaak Walton League of America, Inc. v. Nuclear Regulatory Comm’n, 606 F.2d 1363, 1366 & n. 5-6 (D.C.Cir.1979). Delays in this area are so numerous and so costly that the public will be paying billions of dollars for years to come. A very recent editorial addresses the tremendous cost of the numerous delays in the construction of nuclear power plants in the United States. Navarro, Seabrook Failure: Only in America, N.Y. Times, May 15, 1984, at A29, col. 1. Focusing on the example of the Seabrook, New Hampshire, nuclear plant, the author points out that construction delays for years through protracted legal interventions, effective obstruction of its licensing process, and other related delays, has substantially increased both interest charges and construction costs on the plant — to the extent that the total cost has soared to around $6 billion. The same plant could have been built in France for one-sixth the cost. Id.